DOBLER, X—
“This indictment in a single count charges the traverser with a violation of the Sixth Section of the Act of 1S76, Chapter 262, incorporated in the Code of 1888, as Section 6 of Article 14, and as Section 119 of Article 27, said sections being No. 10 of Article 14, and No. 194 of Article 27, respectively, in the Code of 1904.
“At the argument upon the demurrer it was conceded by the State’s officers that the entire Article 14, including the *109Sixth Section of Chapter 262 of the Acts of 1876, and the amendments thereto, Chapter 241 of the Acts of 1908, was repealed by the Act of 1910, Chapter 336, and that no criminal prosecution can now be maintained, but il was contended that Section 194 of Article 27 of the Code of 1904 as rel>ealcd and re-enacted by Chapter 319 of the Acts of 1908, was not affected by the repeal of Article 14.
“After careful consideration I have reached the conclusion that Section 194 of Article 27 of the Code of 1904, and Section 119 of the same article in the Code of 1888, must be regarded simply as cross references, in extenso, to Sections 10 and 6 of Article 14 of the Code of 1904 and 1888, respectively, and, therefore, can and should have no force and effect separate and apart from the sections of which they are mere repetitions. It is true that the amendments to Section 10 of Article 14 and to Section 194 of Article 27 were passed by the legislature in 1904 by and under two separate bills, Chapter 244 and Chapter 319, but they were identical in language and were enacted for a single purpose, the repetition in my opinion being merely a recognition of the duplication of (he original enactment theretofore made by the codifier of the laws.
“The demurrer to the indictment in this case must be sustained.”